

Exhibit 10.2




PERFORMANCE UNIT AWARD NO. __________
 
AGL RESOURCES INC.
 
LONG-TERM INCENTIVE PLAN (1999)
 
PERFORMANCE CASH UNIT AGREEMENT
 
This Agreement between AGL Resources Inc. (the “Company”) and the Recipient sets
forth the terms of the Performance Units awarded under the above-named Plan.
 
Name of Recipient: _________________________
 
Date of Award: January 3, 2005      Performance Multiple: _____
 
Target Performance Units: $
 
Performance Measurement Period: January 1, 2005 through December 31, 200___


Performance Measurement: The Performance Units shall vest at the end of the
Performance Measurement Period based on the Company’s internal measure of total
shareholder return (defined as compound earnings growth plus dividend yield, or
TSR) at the end of the Performance Measurement Period.
 
Performance Calculation: At the end of the Performance Measurement Period, the
Performance Units will vest based on the increase in TSR during the Performance
Measurement Period in accordance with the following formula:
 
Base Pay x Performance Multiple x TSR % = Actual Award
 
In particular, the performance calculation shall be determined as follows:
 

·   Base pay shall be the Recipient’s base pay as of the date of award

 

·   Performance Multiple is set forth in this Performance Unit Agreement

 

·   TSR shall be calculated as of the end of the Performance Measurement Period.
TSR shall be calculated to two decimal places.

 
Threshold, Target and Maximum Payout: Threshold payout is calculated at ___% TSR
growth. Target payout is calculated at ____% TSR growth. Maximum payout is
calculated at ___% TSR growth or more. If TSR growth is less than ___%, then no
payout shall be made and the Performance Units shall be forfeited.
 
Following is an example of threshold, target and maximum payouts under this
Agreement:
 
Represents Base x Multiple x TSR
 
Name
 
Perf Period
 
Base Pay ($)
 
Perf Multiple
 
Threshold Payout
 
Target Payout
 
Maximum Payout
 
 
1/1/05 -
 
12/31/0__
 
         

 
Vesting: At the end of the Performance Measurement Period and upon certification
of the Performance Measure by the Compensation and Management Development
Committee, the Performance Units shall be payable in cash to the Recipient
within a reasonable period of time pursuant to the terms of the Plan.
 
Forfeiture of units; termination of employment: Subject to the terms of the Plan
and the terms set forth above, in the event that the Committee does not certify
the attainment of the threshold performance criteria set forth above, the
Performance Units under this Agreement shall be forfeited immediately.


In addition, unless the Committee decides otherwise, all Performance Units
covered hereunder that remain subject to restriction upon the Recipient’s
termination of employment for any reason (including death, disability or
retirement under the terms of the Company’s Retirement Plan, or any other
retirement plan approved by the Board, for that purpose) will be forfeited as of
the date of such termination of employment.
 
Tax Withholding: At the time the Performance Units vest, the Recipient must pay
to the Company an amount necessary to cover minimum required income tax and
other withholdings required by law. The Recipient may satisfy the withholding
requirements by any one or a combination of the following methods:
 
(a) cash, or
 
(b) withholding Performance Units that are otherwise vested under this
Performance Unit Agreement.
 
Except as provided herein, this Performance Unit Agreement is subject to the
terms and conditions of the Plan. The Recipient has received a copy of the
Plan’s prospectus, including a copy of the Plan. The Recipient agrees to the
terms of this Performance Unit Agreement, which may be amended only upon a
written agreement signed by the parties hereto.
 
This 3rd day of January, 2005
 
AGL RESOURCES INC.
 
RECIPIENT:
 
 
 
 
____________________________
 
Melanie M. Platt, Senior Vice President
 
 

